265 S.W.2d 600 (1954)
McCURDY
v.
STATE.
Nos. 26875, 26876.
Court of Criminal Appeals of Texas.
March 3, 1954.
*601 No attorney on appeal for appellant.
Wesley Dice, State's Atty., Austin, for the State.
WOODLEY, Judge.
These are companion cases, each charging possession of intoxicating liquor in a dry area for the purpose of sale. The cases were tried jointly before the same jury upon pleas of guilty.
There are no bills of exception or statement of facts.
Separate verdicts were returned in each of which the punishment was assessed at 30 days in jail and a fine of $100.
A joint judgment was entered in which the two verdicts are set out, and it is ordered that the state recover "the sum of $100 and all costs in both cases" and that the defendant "be confined in the County Jail until the full amount of said fine and costs are paid."
The verdicts being before us, we are authorized to reform the judgment so as to provide for the serving of the jail term in addition to the fine and costs in each case. See Gipson v. State, 58 Tex. Crim. 403, 126 S.W. 267.
The trial court having made no effort to cumulate the two jail terms, they may be served concurrently. See Bristow v. State, Tex.Cr.App., 267 S.W.2d 415.
The judgments will be reformed in the particulars mentioned and, as reformed, are affirmed.